DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2007/0008537) in view of Tyagi et al. (US 2011/0170569).
With respect to claim 1, King ‘537 shows and discloses a system, (Fig 1-5, 9a) comprising: a III-Nitride Vertical Cavity Surface Emitting Laser (VCSEL) or III-Nitride VCSEL array emitting electromagnetic radiation having a wavelength in a violet or blue wavelength range (Fig 2, 4, 9a: VCSEL or VCSEL array 564/566 having violet or blue wavelength; Section [024, 042, 064] VCSEL, light source can be blue, violet, etc.); and an apparatus coupled to the VCSEL or VCSEL array (Fig 2, 4, 9a: an apparatus 28/562 optically/physically coupled to the VCSEL 564), the apparatus comprising: a detector positioned to detect fluorescence emitted from at least one fluorescent material in response to the VCSEL or the VCSEL array stimulating the at least one fluorescent material with the electromagnetic radiation, or a phosphor horizontally on or above the III-Nitride VCSEL or on or above the III-Nitride VCSEL array, or one or more modulators connected to the VCSEL or VCSEL array (Fig 2, 4, 9a: a detector 562 or 28 is positioned to detect fluorescent emitted from at least one fluorescent material/dye 580; Section [029-031] fluorescent).  The claim further requires the VCSEL or VCSELs are III-Nitride type.  King ‘537 did not explicitly state the type of VCSEL used, however did disclose the VCSELs emit the blue, or violet required wavelength.  It has been held to be within the general skill of a worker in the art to select a known material/technology on the basis of its suitability for the intended use as a matter of obvious design choice; in this case, it is well-known in the art the known use of III-Nitride VCSEL in emitting the blue or violet wavelength for intended use such as emission.
Tyagi et al. ‘569 of analogous art shows and discloses the use of III-Nitride VCSEL laser emitting (Title; Section [012, 033, 063, 069, 080] blue/ violet emitting III-Nitride VCSEL).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one skill in the art to provide King ‘537 the III-Nitride VCSEL laser as taught or suggested by Tyagi et al. ‘569, for the benefit of using known technology to emit the desired wavelength.  Since claim 42, recites the same or identical elements/limitations it is within one skill in the art to use King ‘537 in view of Tyagi et al. ‘569 to recite the method of marking an apparatus, product by process (Section [006, 047, 065]).
With respect to claim 2, King ‘537 in view of Tyagi et al. ‘569 discloses wherein the VCSEL or VCSEL array comprises a non-polar or semi-polar III-Nitride material and the system comprises the detector positioned to detect fluorescence (TITLE; Abstract VCSEL semipolar III-Nitride material).
With respect to claim 3, King ‘537 shows wherein: each of a plurality of the VCSELs are spaced in the array and have an optical aperture with a width emitting a beam of the electromagnetic radiation, each of the beams stimulate different parts of the fluorescent material or from the plurality of the fluorescent materials is used to measure interactions in the fluorescent material or between the fluorescent materials or between materials connected to the fluorescent materials (Fig 2, 4, 9a: each of plurality VCSELs are spaced and have an optical aperture with a width, where the beams stimulate different parts of fluorescent material 580 and a detector 562 or 28 is used to measure interaction in fluorescent material).
With respect to claim 6, the claim further requires comprising a battery powering the VCSEL or the VCSEL array.  King ‘537 in view of Tyagi et al. ‘569 did not explicitly state the above.  However, it is well-known in the art that the VCSELs need to be energize by a power source in order to lase or output beam; and it is within one skill in the art recognize the well-known power source such as battery used to lase the VCSEL device. 

With respect to claim 7, King ‘537 discloses wherein the VCSEL or each of a plurality of the VCSELs in the array irradiate the at least one fluorescent material with a beam having a diameter less than 4 micrometers (Section [042]).

With respect to claim 8, King ‘537 shows further comprising a microlens array or lens pattern into III-Nitride material of the VCSEL or patterned into a photoresist on or above the VCSEL, the VCSEL array, or each of a plurality of VCSELs in the VCSEL array (Fig 1-5, 7a, 9a: 576 lens above the VCSELs; Section [034]).

With respect to claim 11, the claim further requires comprising an external microlens array bonded to the VCSEL or VCSEL array.  King ‘537 did not explicitly state the above.  However, King ‘537 did show the lens array and discloses the filters are bond with the VCSELs (Fig 1-5, 7a, 9a: 576 lens, filters 552, 554, 556; Section [055]).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is well-known the bonding of microlens into the VCSEL for the purpose of compactness in affecting the beam output.

Allowable Subject Matter
3.	Claims 17-25, 33-34, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17: 
wherein the system comprises a white light illumination system, comprising: the phosphor horizontally on or above a III-Nitride Vertical Cavity Surface Emitting Laser (VCSEL) or on or above a III-Nitride VCSEL array.
Claim 32: 
a data communication link, comprising: the modulators connected to the array of III-Nitride Vertical Cavity Surface Emitting Lasers (VCSELs) each having an m-plane or semipolar plane crystal orientation and emitting polarized electromagnetic radiation.

Claims 18-25, 33, 34, 38 are also object as allowable for depending on claims 17, 32.
					COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828